Citation Nr: 1635536	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease, status post ACL reconstruction. 

2.  Entitlement to a compensable rating for a surgical scar of the right knee.

3.  Entitlement to a compensable rating for residuals of a fracture of the right ring finger. 


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran was scheduled for a hearing before the Board in July 2016.  He did not appear for the hearing and has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed withdrawn.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

The U. S. Court of Appeals for Veterans Claims (Court) has held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

The Veteran was most recently afforded an examination to determine the degree of severity of his right knee disability in October 2011.  The examiner indicated that the Veteran had active motion of the right knee from -5 to 80 degrees with pain at 60 degrees.  The examiner did not perform all of the required range of motion testing or explain why the testing was not completed.  Therefore, the examination report is not adequate for rating purposes, and the claim must be remanded for an adequate VA examination.  Since another examination of the Veteran's right knee is required, the examiner should also examine the service-connected scar of the right knee.

With respect to the issue of entitlement to compensable rating for the Veteran's service-connected right ring finger disability, the Board finds that further development is also warranted before the claim is decided.  The record reflects that the Veteran was most recently afforded an examination to determine the current degree of severity of the disability in October 2011.  The Veteran asserts that the report of the examination in October 2011 does not accurately reflect the severity of his symptoms, and that the symptoms have worsened, and currently impact his activities of daily living. 

Therefore, a contemporaneous examination is warranted to ensure that the record reflects the current severity of the Veteran's service-connected right ring finger disability with findings responsive to the applicable rating criteria.  

Since a remand is required, development to obtain any outstanding records pertinent to the Veteran's claim should also be completed while the case is in remand status.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The RO or the AMC should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected right knee disability, to include the surgical scar.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's left knee.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

3.  The Veteran also should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected right ring finger disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

4.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  The RO or the AMC should also undertake any additional development deemed necessary.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

